Exhibit 25.2 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK TRUST NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 41-1973763 I.R.S. Employer Identification No. 300 East Delaware Avenue, 8th Floor Wilmington, Delaware (Address of principal executive offices) (Zip Code) Patrick J.Crowley U.S. Bank Trust National Association 100 Wall Street, Suite 1600 New York, NY 10005 Telephone (212) 361-2505 (Name, address and telephone number of agent for service) NORFOLK SOUTHERN CORPORATION (Exact name of obligor as specified in its charter) Virginia 52-1188014 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) Three Commercial Place 23510-2191 Norfolk, Virginia (Address of principal executive offices) (Zip Code) SUBORDINATED DEBT SECURITIES (Title of the Indenture Securities) FORM T-1 Item 1. GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 The Trustee is a Trustee under other Indentures under which securities issued by the obligor are outstanding.There is not and there has not been a default with respect to the securities outstanding under other such Indentures. Item 16. LIST OF EXHIBITS:List below all exhibits filed as a part of this statement of eligibility and qualification. Exhibit 1. A copy of the Articles of Association of the Trustee now in effect, incorporated herein by reference to Exhibit 1 of Form T-1, Document 6 of Registration No. 333-84320. Exhibit 2. A copy of the certificate of authority of the Trustee to commence business, incorporated herein by reference to Exhibit 2 of Form T-1, Document 6 of Registration No. 333-84320. Exhibit 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers, incorporated herein by reference to Exhibit 3 of Form T-1, Document 6 of Registration No. 333-84320. Exhibit 4. A copy of the existing bylaws of the Trustee, as now in effect, incorporated herein by reference to Exhibit 4 of Form T-1, Document 6 of Registration No. 333-113995. Exhibit 5. Not applicable. Exhibit 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, incorporated herein by reference to Exhibit 6 of Form T-1, Document 6 of Registration No. 333-84320. Exhibit 7. Report of Condition of the Trustee as of December 31, 2011, published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. Exhibit 8. Not applicable. Exhibit 9. Not applicable. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of New York, State of New York on the 13th day of February, 2012. U.S. BANK TRUST NATIONAL ASSOCIATION By: /s/ Patrick J. Crowley Name: Patrick J. Crowley Title: Vice President Exhibit 7 U.S. Bank Trust National Association Statement of Financial Condition As of December 31, 2011 ($000’s) ASSETS 1. Cash and balances due from depository institutions (from Schedule RC-A): a. Noninterest-bearing balances and currency and coin (1) b. Interest-bearing balances (2) 2. Securities: a. Held-to-maturity securities (from Schedule RC-B, column A) 0 b. Available-for-sale securities (from Schedule RC-B, column D) 0 3. Federal funds sold and securities purchased under agreements to resell: a. Federal funds sold 0 b. Securities purchased under agreements to resell (3) 0 4. Loans and lease financing receivables (from Schedule RC-C): a. Loans and leases held for sale 0 b. Loans and leases, net of unearned income0 c. LESS: Allowance for loan and lease losses0 d. Loans and leases, net of unearned income and allowance (item 4.b minus 4.c) 0 5. Trading assets (from Schedule RC-D) 0 6. Premises and fixed assets (including capitalized leases) 7. Other real estate owned (from Schedule RC-M) 0 8. Investments in unconsolidated subsidiaries and associated companies 0 9. Direct and indirect investments in real estate ventures 0 10. Intangible assets: a. Goodwill b. Other intangible assets (from Schedule RC-M) 11. Other assets (from Schedule RC-F) 12. Total assets (sum of items 1 through 11) (1) Includes cash items in process of collection and unposted debits. (2) Includes time certificates of deposit not held for trading. (3) Includes all securities resale agreements, regardless of maturity. LIABILITIES 13. Deposits: a. In domestic offices (sum of totals of columns A and C from Schedule RC-E, part I) 0 (1) Noninterest-bearing (1)0 (2) Interest-bearing0 b. Not applicable 14. Federal funds purchased and securities sold under agreements to repurchase: a. Federal funds purchased (2) 0 b. Securities sold under agreements to repurchase (3) 0 15. Trading liabilities (from Schedule RC-D) 0 16. Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) (from Schedule RC-M) 0 17. and 18. Not applicable 19. Subordinated notes and debentures (4) 0 20. Other liabilities (from Schedule RC-G) 21. Total liabilities (sum of items 13 through 20) 22. Not applicable EQUITY CAPITAL Bank Equity Captal 23. Perpetual preferred stock and related surplus 0 24. Common stock 25. Surplus (excludes all surplus related to preferred stock) 26. a. Retained earnings b. Accumulated other comprehensive income (5) 0 c. Other equity capital components (6) 0 27. a. Total bank equity capital (sum of items 23 through 26.c) b. Noncontrolling (minority) interests in consolidated subsidiaries 0 28. Total equity capital (sum of items 27.a and 27.b) 29. Total liabilities and equity capital (sum of items 21 and 28)
